Citation Nr: 0320006	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  95-12 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from November 1963 to November 
1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating determination of 
the San Juan, Puerto Rico, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The Boards notes that the veteran initially perfected the 
issue of service connection for a psychiatric disorder.  
However, during the course of the appeal, the veteran 
withdrew all other psychiatric issues except for service 
connection for PTSD.  


FINDINGS OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.304(f) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the August 1994, January 
1995, and March 1995 rating determinations, the May 1995 SOC, 
and the April 1996 and September 2002 SSOCs, informed the 
appellant of the information and evidence needed to 
substantiate this claim.  Furthermore, in an April 2002 
letter, the RO informed the veteran of the VCAA.  It 
specifically notified the veteran of VA's duty to assist him 
in obtaining evidence about his claim, what the evidence had 
to show to establish entitlement, what the veteran could do 
to help with his claim, when and where information needed to 
be sent, and where to contact VA if he had any questions.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran was also afforded VA 
examinations.  This matter was also remanded by the Board in 
October 1998 for further development with the requested 
development being accomplished.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated during service.   
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Consequently, a claim 
for service connection requires evidence of a current 
disability, evidence of disease or injury during service, and 
evidence relating the current disability to the disease or 
injury during service.  Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of § 3.1(y) of this part and the claimed stressor is related 
to that prisoner-of-war experience, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f). This 
version of the regulation is more favorable to the veteran.

In a report received in 1983, Dr. R N noted that the veteran 
had reported blood incidents in Viet Nam.  He had dreams of 
the Viet Cong and being in a rice paddy or jungle.  A friend 
had been killed and a Sergeant had been wounded.  He had been 
exposed to mortar fire and confronting the enemy.  

During a 1983 hearing, he reported being on patrol, that he 
had been on missions and that friends were killed. 

In an October 1993 report, the veteran's private physician, 
I. C., M.D., indicated that the veteran had war stress 
neurosis.  

In November 1993, the veteran submitted a report from a 
private physician which was prepared in conjunction with his 
claim for Social Security benefits.  The report indicated 
that the veteran had war stress neurosis.  The examiner 
stated that the veteran had sleep problems, memory and 
concentration problems, little interest in activities, and 
dreams about war events.  

In January 1994, the veteran was afforded a VA psychiatric 
examination.  At the time of the examination, the veteran 
reported that he was not following any organized psychiatric 
treatment.  He indicated that he had never been hospitalized.  
He reported that he was in Vietnam for two months.  The 
veteran did not bring up any specific events about Vietnam at 
the time of the examination.  

Mental status examination revealed that the veteran was 
casually dressed and clean.  He laughed inappropriately at 
times and had a sad look at other times.  His conversation 
was coherent and relevant.  He seemed to be involved in lots 
of religious beliefs.  There was no history of flashbacks or 
problems about Vietnam.  He denied any legal problems and 
stated he had no history of alcoholism.  The veteran was 
oriented in all spheres.  His memory was preserved and his 
retention and recall were good.  His affect was quite 
inappropriate at times.  There was no suicidal rumination.  
There was also no looseness of association.  His judgement 
was not impaired.  He was found to be somewhat depressed 
underneath and to have obvious mood swings.  A diagnosis of 
schizoaffective disorder was rendered at that time.  

In October 1998, the Board remanded this matter for 
additional development, to include performing an additional 
VA examination, to obtain records to determine if the veteran 
had received the CIB, to obtain records from the Social 
Security Administration, and to obtain records from the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR) with regard to any stressors reported by 
the veteran.  

As to the question of whether the veteran received the CIB, 
the Board notes that in an April 2000 response, the USASCRUR 
responded that the veteran was not in the U. S. Casualty 
database and that the information as to whether the veteran 
had received the CIB would be in his Personnel File.  A 
review of the veteran's personnel file makes no reference to 
his being awarded the CIB.  

With regard to records received in conjunction with the 
veteran's claim for Social Security benefits, the Board notes 
that the veteran was found to be eligible for Social Security 
benefits in a December 1995 decision.  The Administrative Law 
Judge found that the medical evidence established that the 
veteran had severe chronic dysthymic disorder, PTSD and 
anxiety disorder, chronic allergic rhinitis, trauma of the 
right knee, and osteoarthritis.  The Administrative Law Judge 
based his findings on a report from the veteran's private 
physician.

In June 2002, the veteran was examined by a board of two VA 
psychiatrists.  The examiners indicated that the veteran's 
claims file had been reviewed.   At the time of the 
examination, the veteran reported that he had not been in 
consistent regular psychiatric treatment before.  He noted 
occasional visits to the Psychiatric Intervention Center 
between 1981 and 1985.  The examiners observed that there 
were several visits to PIC from 1981 to 1985 with diagnoses 
of depressive disorder, dysthymic disorder, and adjustment 
disorder with depressive mood.  They further noted that a 
psychological evaluation dated in February 1984 established a 
diagnosis of major affective disorder with psychotic features 
and that a C & P psychiatric evaluation dated in February 
1984 established a diagnosis of major depression, recurrent.  
They also noted that the veteran was seen on two occasions in 
1991 with a diagnosis of depressive disorder and that a 
January 1994 VA examination established a diagnosis of 
schizo-affective disorder.  

The veteran indicated that he had not been in psychiatric 
treatment over the past year.  He stated that he had always 
been an insecure person.  He noted being unable to completely 
finish a project.  He reported feelings of sadness, anxiety 
with insomnia, and nightmares about people trying to hurt 
him.  The veteran did not report having intrusive distressing 
thoughts about traumatic experiences while inservice.  He 
also did not report being exposed to a severe traumatic event 
in Vietnam or in service.  He further did not indicate that 
he was having nightmares about combat experiences.  

In the military history portion of the report, it was noted 
that the veteran was drafted in November 1963.  He received 
training as an Infantryman.  He was not able to describe a 
significant traumatic event while he was inservice or in 
Vietnam.  He stated that he was not in a combat experience in 
Vietnam because he was never in a combat situation.  He did 
not report being wounded and did not note any experience in 
which he was feeling intense fear, helplessness, or horror.  
He was in Vietnam for two months and nine days.  The 
examiners indicated that the veteran never participated in a 
combat experience and therefore never received a CIB.  

Mental status examination revealed the veteran was 
appropriately dressed and that he had adequate hygiene.  He 
was cooperative and spontaneous and established eye contact 
with the examiners.  He was also alert, fully aware of the 
interview situation, and in contact with reality.  There was 
no evidence of psychomotor retardation or agitation.  There 
were no tics, tremors, or involuntary movements.  His thought 
process was coherent and logical.  There was no looseness of 
association and no evidence of disorganized speech.  There 
was also no evidence of delusions or hallucinations.  He had 
no suicidal ideas but his mood was depressed.  The veteran 
cried several times during the examination when talking about 
personal living experiences.  His affect was constricted and 
inappropriate.  He was oriented to person, place, and time.  
His memory for recent, remote, and immediate events was 
intact.  His abstraction capacity was normal, his judgment 
was good, and his insight was superficial.  

The examiners indicated that after reviewing the veteran's 
claims folder and performing a clinical history and mental 
status examination, it was their conclusion that the 
veteran's mental disorder did not meet the DSM-IV criteria to 
establish a diagnosis of PTSD.  The veteran was not able to 
specify and describe in detail severe traumatic incidents 
experienced in combat.  He was never in a combat situation.  
He did not report feelings of intense fear or horror at the 
time when he was experiencing events in Vietnam.  There was 
no evidence in the clinical picture of avoidance stimuli 
associated to a trauma nor of intrusive memories about 
traumatic experiences in service.  The examiners indicated 
that since they could not identify a definite traumatic 
stressor, they could not establish a link between the 
stressor and signs and symptoms of the veteran's mental 
disorder.  

It was the opinion of the examiners that the veteran met the 
criteria to establish a diagnosis of dysthymic disorder.  

The appellant seeks service connection for PTSD.  

The Board finds that the probative value of the evidence 
indicating that the veteran has PTSD is outweighed by the 
contrary evidence of record, which shows that the veteran 
does not have PTSD.  The Board notes that the veteran was 
diagnosed as having war stress neurosis at the time of a 
November 1993 examination for Social Security purposes and in 
an October 1993 report from his private physician.  These 
documents are remarkably brief and do not provide a basis for 
exploring the rationale for the opinions.  Although 
competent, such evidence is of little probative value.  

The evidence against the finding of PTSD includes the January 
1994 VA examiner's diagnosis of a schizoaffective disorder, 
with him indicating that there was no evidence in the history 
and clinical examination for a PTSD diagnosis, and the 
findings made by the June 2002 VA examiners that the veteran 
did not meet the criteria for a diagnosis of PTSD.  

The Board is giving more probative weight to the findings of 
the VA medical examiners' opinions.   Moreover, the July 2002 
board of two psychiatrists reached their respective opinions 
following a thorough review of the veteran's claims folder 
and a comprehensive examination of the veteran.  The 
examiners also cited specific instances which led them to 
their finding that the veteran did not have PTSD. 

Clearly, there is a remarkable conflict in the evidence.  To 
the extent that there is an allegation of combat, the receipt 
of a CIB or stressors, such allegations are unsupported and 
not credible.  He has asserted that he was persecuted by Viet 
Cong, that he had been in a rice paddy or jungle and that he 
had witnessed either death or wounding of others.  He has 
also reported exposure to mortar fire.  However, the 
information provided is vague and does not provide a basis 
for a more meaningful search.  His assertions are 
unsupported.  More importantly, during the recent VA 
examination, he reported that he was not in combat and he was 
not able to describe what the examiners determined to be a 
significant traumatic event.  The Board concludes that the 
allegations of combat and exposure to stressors are not 
credible.  His recent statements against interest are more in 
accord with the factual record and are more probative.

To the extent that an informant reported that the veteran had 
been injured when he fell with combat equipment, such 
statement does not establish participation in combat.  
Similarly, the finding of an administrative judge that the 
veteran had PTSD is not competent for the purpose of 
establishing a stressor.

The conflicts in the record are many.  There is a conflict in 
regard to whether the veteran was in combat or otherwise 
exposed to a stressor.  Furthermore, there is a conflict as 
to the correct diagnosis.  The Board concludes that the 
recent VA examination is thorough and supports the 
conclusions reached.  The veteran's own assertions of combat 
and stressors are unsupported and not credible.

As the preponderance of the evidence is against the claim 
that the veteran has PTSD, his claim for service connection 
for PTSD fails.  Accordingly, service connection for PTSD is 
denied as the Board concludes that he does not have PTSD.  In 
reaching this decision, the Board has considered the doctrine 
of doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  The Board also notes that the provisions of 
38 U.S.C.A. § 1154 (West 2002) do not assist the veteran in 
the outcome of the case.  The issue before the Board is 
whether the veteran has PTSD.  The provisions of section 1154 
do not address the question of current disability.  
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).


ORDER

Service connection for PTSD is denied.  

	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

